Case: 14-10384      Document: 00513255663         Page: 1    Date Filed: 11/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 14-10384                               FILED
                                                                          November 2, 2015
                                                                            Lyle W. Cayce
ISMAEL H. PADILLA,                                                               Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-CV-295


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ismael Padilla, Texas prisoner # 356764, moves for a certificate of
appealability (COA) so that he may appeal the district court’s decision to
transfer to this court his 28 U.S.C. § 2254 application attacking his convictions
and custody for aggravated rape and aggravated robbery. Because “a transfer




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10384     Document: 00513255663      Page: 2    Date Filed: 11/02/2015


                                  No. 14-10384

order under [28 U.S.C.] § 1631 is not a final order within the meaning of [28
U.S.C.] § 2253(c)(1)(B), . . . the appeal of such an order does not require a COA.”
United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015), petition for cert. filed
(July 21, 2015) (No. 15-6348). Thus, we deny Padilla’s motion for a COA as
unnecessary.
      Padilla’s COA motion argues that his § 2254 application did not seek to
challenge the rape and robbery convictions as the district court determined,
but rather was meant to attack other “uncharged” convictions and
punishments. Padilla provides no coherent explanation for his reference to
uncharged convictions and punishments, and he makes only conclusory
references to DNA testing and alleged violations of his constitutional rights.
      Thus, the district court properly concluded that Padilla could not file his
§ 2254 application unless he obtained permission to do so from this court. See
28 U.S.C. § 2244 (b)(3)(A). The order of the district court therefore is affirmed.
      This court has previously sanctioned Padilla and warned him that
submitting frivolous or repetitive filings challenging his convictions and
sentences would subject him to sanctions, and those sanctions remain in effect.
Padilla is again WARNED that any future frivolous or repetitive filings in this
court or any court subject to this court’s jurisdiction will subject him to
additional sanctions. Padilla should review any pending matters and move to
dismiss any that are frivolous.
      COA DENIED; AFFIRMED; SANCTION WARNING ISSUED.




                                         2